Case 1:21-cv-07254-RA Document 1-2 Filed 08/29/21 Page 1 of 9




          EXHIBIT B
8/28/2021                   Case 1:21-cv-07254-RA Document      1-2
                                                  Home Depot bucks       Filed
                                                                   sluggish         08/29/21 Page 2 of 9
                                                                            retail trends




             UIN




            Home Depot uck luggih retail trend


            By Reuters
            May 16, 2017         1:41pm          Updated




            Christopher Sadowski




                 MOR ON:



                 HOM DPOT




                 Home Depot punished staff who backed Black Lives Matter, labor board says

https://nypost.com/2017/05/16/home-depot-bucks-sluggish-retail-trends/                                     1/8
8/28/2021                   Case 1:21-cv-07254-RA Document      1-2
                                                  Home Depot bucks       Filed
                                                                   sluggish         08/29/21 Page 3 of 9
                                                                            retail trends


                 The 30 best deals on appliances from The Home Depot 4th of July sale


                 Police stop 'exorcism' in Home Depot lumber aisle


                 Home Depot tops Wall Street expectations, citing ‘unprecedented demand’




            Home Depot’s first­quarter profit and same­store sales topped estimates as
            customers spent more on expensive items such as appliances and flooring and
            roofing materials.

            The company’s shares rose about 2 percent to hit a record high of $160.83 in
            morning trading on Tuesday, after the No. 1 US home improvement chain also
            said second­quarter sales were off to a good start.

            “While US GDP forecasts are mixed, housing continues to be a growing asset
            class and our sales thus far in May have been very good,” Home Depot’s Chief
            Financial Officer Carol Tomé said on a conference call.

            Home Depot and smaller rival Lowe’s have remained a bright spot in the retail
            sector as a firming economy and higher wages are driving new home sales
            and an increase in the value of existing houses has spurred remodeling
            activity.

            Home Depot’s results are in contrast to falling sales at department stores such
            as Macy’s and JC Penney, which are struggling with lower customer spending
            on apparel and growing competition from online and off­price retailers.

            Sales of big­ticket items, which are priced above $900 and account for a fifth of
            total sales, rose 15.8 percent in the first quarter ended April 30, Home Depot
            said.

            Sales at stores open for more than a year rose 5.5 percent, above the 3.9
            percent growth expected by analysts polled by research firm Consensus
            Metrix. Comparable sales at US stores increased 6 percent.

            The number of customer transactions was up 1.6 percent in the quarter, while
            the average ticket value rose by about $2 to $62.39.
https://nypost.com/2017/05/16/home-depot-bucks-sluggish-retail-trends/                                     2/8
8/28/2021                   Case 1:21-cv-07254-RA Document      1-2
                                                  Home Depot bucks       Filed
                                                                   sluggish         08/29/21 Page 4 of 9
                                                                            retail trends

            Inflation in commodity prices of lumber, building materials and copper also
            boosted average ticket prices by about 75 basis points, the company said.

            Net income rose about 12 percent to $2.01 billion, or $1.67 per share, in the
            quarter.

            Net sales increased 5 percent to $23.89 billion.

            Analysts on average had expected earnings of $1.62 per share on revenue of
            $23.76 billion, according to Thomson Reuters I/B/E/S.

            The company also raised its earnings forecast for the year ending January
            2018 to $7.15 per share from $7.13, citing anticipated share repurchases of $5
            billion this year.


                          CONSUMER SPENDING HOME APPLIANCES HOME DEPOT
             FILD      ,
                       UNDR                ,               ,
           HOME IMPROVEMENT HOMEOWNERS RETAILERS
         ,                   ,            ,         5/16/17




             R AD NXT                    Hedgies raked in $11B in pay despite worst year since cras...



             PONORD TORI




            Megan Thee Stallion,                            Netflix Cancels Another   6 Credit Cards You Should
            Naomi Osaka, Leyna                              Rounds Of Great Shows     Not Ignore If You Have
            Bloom make history with                         Investing.com             Excellent Credit
            S.I. Swimsuit…                                                            NerdWallet
            The Grio




https://nypost.com/2017/05/16/home-depot-bucks-sluggish-retail-trends/                                            3/8
8/28/2021                   Case 1:21-cv-07254-RA Document      1-2
                                                  Home Depot bucks       Filed
                                                                   sluggish         08/29/21 Page 5 of 9
                                                                            retail trends




            Here’s What 30 Historical                       [Gallery] Actor Posed With   [Gallery] At 34, Maria
            Figures Actually Looked                         A Fan And Did Not Realize    Sharapova Has Never Been
            Like                                            Who She Is                   Married.
            ItsTheVibe                                      Definition                   ItsTheVibe




                                                                                         Recommended       1/2




                    Splendid Spoon Is My Secret To Getting Fit And Feeling Good
                    This Summer                                                                       Read More




https://nypost.com/2017/05/16/home-depot-bucks-sluggish-retail-trends/                                              4/8
8/28/2021                   Case 1:21-cv-07254-RA Document      1-2
                                                  Home Depot bucks       Filed
                                                                   sluggish         08/29/21 Page 6 of 9
                                                                            retail trends




            [Pic] cientit elieve                       [Pic] If You're tuck In A        [Pic] he' Married To The


            The’ve Found Where                             Zip-Tie, Here' Ho To             World' Richet Man


            Human Came From                                cape Intantl                   Definition
            Scientists Say They’ve Pinpointed               If Your Wrists Are Ever Zip­Tied
            The Place Where Every Human                     Together, There’s One Simple Way
            Came   From
            Magellan  Times                                 To…
                                                            Scientific Mirror




            AROUND TH W




            U.S. Burger Chains Ranked, And The                                Jill Biden's Brutal Response To
            Winner Is Pretty Surprising                                       Kamala Harris' Joe Biden Attack
            Mashed.com                                                        NYPost.com




            Why You Can't Get Trader Joe's Most                               White House Press Sec. Reveals The
            Popular Items Year Round                                          Reason She's Stepping Down
            Redtri.com                                                        Aol.com

https://nypost.com/2017/05/16/home-depot-bucks-sluggish-retail-trends/                                                       5/8
8/28/2021                   Case 1:21-cv-07254-RA Document      1-2
                                                  Home Depot bucks       Filed
                                                                   sluggish         08/29/21 Page 7 of 9
                                                                            retail trends




            The Curry's Divorce Gets Messy As                            The Real Reason The Iconic Nirvana
            Affair Accusations Emerge                                    Album Baby Is Suing The Band
            NYPost.com                                                   TMZ.com




            Child Actor Matthew Mindler Dead At                          6 Ways To Thank Your Mail Carrier For
            19                                                           Being Awesome
            TMZ.com                                                      Redtri.com


                                                                                                  Powered by ZergNet




            RCOMMNDD FOR YOU




https://nypost.com/2017/05/16/home-depot-bucks-sluggish-retail-trends/                                                 6/8
8/28/2021                   Case 1:21-cv-07254-RA Document      1-2
                                                  Home Depot bucks       Filed
                                                                   sluggish         08/29/21 Page 8 of 9
                                                                            retail trends


             Looking to u our                 rt home? You’ve                All aout Lorde’ unn ello look from


             come to the right place.                                            the ‘olar Poer’ muic...


             Realtor.com                                                         Ne York Pot




             Porn tar Ron Jerem indicted on more                               Medical Grade UP Market to ignif


             ex aault charge                                                 trong Groth  2021-2027 &...


             Page ix                                                            MarketWatch




             Japanee Pop tar Kouke Himuro                                    Celerating the ighth Anniverar of


             ell Lo Angele Manion Once...                                   Addre of Choice Pvt. Ltd.


             Manion Gloal                                                      MarketWatch




               © 2021 NYP Holdings, Inc. All Rights Reserved Terms of Use Privacy Notice Your Ad Choices Sitemap
                                                                  Your California Privacy Rights


https://nypost.com/2017/05/16/home-depot-bucks-sluggish-retail-trends/                                                      7/8
8/28/2021                   Case 1:21-cv-07254-RA Document      1-2
                                                  Home Depot bucks       Filed
                                                                   sluggish         08/29/21 Page 9 of 9
                                                                            retail trends




https://nypost.com/2017/05/16/home-depot-bucks-sluggish-retail-trends/                                     8/8
